Exhibit 10.4
 
ROYALTY AGREEMENT
 
This Royalty Agreement (“Agreement”) dated as of June 8, 2015 (“Effective
Date”), is between GrowBlox Sciences, Inc. a Delaware corporation (“GBS
Delaware”) and Pacific Leaf Ventures, LP, a Nevada limited partnership (“PACIFIC
LEAF”).  GBS Delaware and PACIFIC LEAF may be referred to herein individually as
a “Party” or collectively as the “Parties.”
 
RECITALS
 
A.   GBS Delaware is a member of GB Sciences Nevada LLC, a Nevada limited
liability company (“GBS Nevada”) and holds both sixty-five percent (65%)of the
total membership interest of GBS Nevada and the right to receive sixty-five
percent (65%) of all cash available for distribution to members of GBS Nevada
(the “Distribution Rights”); and
 
        B.   PACIFIC LEAF has developed certain proprietary know-how and other
intellectual property for the cultivation of cannabis and the extraction of oils
and other constituents from cannabis (the “Intellectual Property”); and
 
C.  GBS Delaware now desires to acquire the Intellectual Property from PACIFIC
LEAF for the use of GBS Nevada in its operations in the State of Nevada.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:
 
ARTICLE I
LICENSE AND ROYALTY


1.1  Transfer of Intellectual Property.  Commencing within thirty (30) days of
the Effective Date, PACIFIC LEAF shall provide GBS Delaware with the
Intellectual Property in perpetuity for the sole use of GBS Nevada in its
operations in the State of Nevada. Any other use or transfer of the Intellectual
Property by GBS Delaware shall require the explicit written authorization of
PACIFIC LEAF following additional negotiations, agreements, and
consideration.  Any and all costs of equipment, related installation expenses,
and operational expenses related to the implementation of the Intellectual
Property by GBS Nevada shall be the sole responsibility of GBS Delaware and GBS
Nevada, provided however that the hiring of all control personnel in connection
with the installation, cultivation or extraction operations of GBS Nevada shall
require the approval of PACIFIC LEAF, which approval shall not be unreasonably
withheld or delayed.


1.2 Royalty Payments.  Within thirty (30) days of the end of each calendar
quarter, GBS Delaware shall pay to PACIFIC LEAF the following amounts as a
royalty for such calendar quarter: (i) for a period of five (5) years after the
Effective Date, a sum equal to Two Dollars ($2.00) per gram of material
extracted from cannabis at any facility owned, operated or controlled, directly
or indirectly, by GBS Nevada; (ii) a sum equal to fourteen percent (14%) of
the gross sales revenue of GBS Delaware attributable to the operations of GBS
Nevada for the first five (5) years after the Effective Date; and (iii) a sum
equal to seven percent (7%) of the gross sales revenue of GBS Delaware
attributable to the operations of GBS Nevada for years six (6) through ten (10)
following the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
If for any reason the Distribution Rights of GBS Delaware decrease in percentage
at any time, the percentages designated in 1.2(ii) and 1.2(iii) shall
automatically increase proportionately. On the other hand, if for any reason the
Distribution Rights of GBS Delaware increase in percentage at any time, the
percentages designated in 1.2(ii) and 1.2(iii) shall automatically decrease
proportionately.


1.3 Insurance. For a period of fifteen (15) years after the Effective Date, GBS
Delaware shall cause GBS Nevada to maintain a commercial general liability
insurance policy with limits of at least Two Million Dollars ($2,000,000) per
occurrence and per claim issued by a company admitted to write liability
insurance in the State of Nevada and rated at least A or better by AM Best or
Standard & Poors Ratings Services.
 
ARTICLE II
INFORMATION; AUDITS; DISPUTES
 
2.1 Information. GBS Delaware shall keep and cause GBS Nevada to keep accurate
records of date, type, and weight of all cultivated and extracted material
produced by GBS Nevada and any other information or data relevant to the
calculation of the royalty payments provided herein, including but not limited
to settlement sheets, receipts, invoices or other information regarding
transactions between GBS Nevada and third parties. In addition, PACIFIC LEAF
shall have the right to physically inspect all facilities of GBS Nevada at any
time during regular business hours.
 
2.2 Audits. PACIFIC LEAF shall have the right to audit the books and records of
GBS Delaware and GBS Nevada related to the calculation of the royalty payments
provided herein. The audit may be performed once during any calendar quarter by
any person or persons designated by PACIFIC LEAF during regular business hours
and in a manner that does not materially interfere with the operations of GBS
Delaware and GBS Nevada.
 
2.3 Disputes. Any controversy or claim, whether based on contract, tort, statute
or other legal or equitable theory (including, but not limited to, any claim of
fraud, misrepresentation or fraudulent inducement or any question of validity or
effect of this Agreement, including this clause) arising out of or related to
this Agreement (including amendments or extensions), or the breach or
termination of this Agreement, shall be settled by arbitration proceedings held
within the State of Nevada in accordance with the then current Rules of the
American Arbitration Association for Commercial Arbitration.


ARTICLE IV
GENERAL
 
3.1 Confidentiality. GBS Delaware agrees to keep confidential and cause GBS
Nevada to keep confidential all information provided to it by PACIFIC LEAF under
this Agreement and not to disclose any such information to any third party
without the prior written consent of PACIFIC LEAF.
 
3.2 Amendment and Waiver. This Agreement may only be amended by an instrument in
writing signed by the Parties. Except for waivers specifically provided for in
this Agreement, rights under this Agreement may not be waived except by an
instrument in writing signed by the Party to be charged with the waiver. The
failure of a Party to insist on the strict performance of any provision of this
Agreement or to exercise any right, power or remedy upon a breach of this
Agreement will not constitute a waiver of any provision of this Agreement or
limit the Party’s rights thereafter to enforce any provision or exercise any
right.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3 Severability. If at any time any covenant or provision contained in this
Agreement is deemed to be invalid or unenforceable, such covenant or provision
shall be considered divisible and shall be deemed immediately amended and
reformed to include only such portion of such covenant or provision that is
valid and enforceable. Such covenant or provision, as so amended and reformed,
shall be valid and binding as though the invalid or unenforceable portion had
not been included in this Agreement.


3.4. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes any prior understandings, agreements, or
representations by or between the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.
 
3.5 Headings. The subject headings of the Articles, Sections, and Subsections of
this Agreement and the Exhibits to this Agreement are included for purposes of
convenience only, and shall not affect the construction or interpretation of any
of their provisions.
 
3.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to any
choice or conflicts of law provision or rule (whether of the State of Nevada or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nevada.
 
3.7 Rules of Construction. Each Party represents that it has been represented by
counsel during the negotiation, preparation, and execution of this Agreement.
Each such Party therefore waives the application of any law or rule of
construction providing that ambiguities in an agreement or other document shall
be construed against the drafter of the agreement or document.
 
3.8 Attorneys’ Fees. Except as otherwise specified herein, in the event of a
dispute under this Agreement, the prevailing Party shall be entitled to payment
of its reasonable attorneys’ fees and costs in arbitrating or litigating the
dispute.
 
3.9  No Joint Venture, Partnership, or Agency. This Agreement shall not be
construed to create, expressly or by implication, a joint venture, partnership,
or agency relationship between the Parties.


3.10 Parties in Interest. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Parties.
 
3.11 Counterparts. This Agreement may be executed in multiple counterparts, and
all such counterparts taken together shall constitute the same document.


Executed this ____ day of May 2015.
 
GROWBLOX SCIENCES, INC.
PACIFIC LEAF VENTURES, LP
       
By______________________________
By________________________________


 
 

--------------------------------------------------------------------------------

 
 